Name: Council Regulation (EEC) No 3023/77 of 20 December 1977 on certain measures to put an end to abuses resulting from the sale of agricultural products on board ship
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 358/2 Official Journal of the European Communities 31 . 12 . 77 COUNCIL REGULATION (EEC) No 3023/77 of 20 December 1977 on certain measures to put an end to abuses resulting from the sale of agricultural products on board ship THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , Having regard to the proposal from the Commission , Having regard to the opinion of the - European Parliament ( M , with a view to their introduction into the Community free of levies under Regulations (EEC) No 1544/69 and (EEC ) No 1818/75 : Whereas the legal situation in this connection should be clarified ; whereas to this end Member States should be- authorized to grant exemptions for the products listed in Annex II to the Treaty sold or distributed on board ships under the above conditions for very limited quantities beyond which these products may no longer be introduced into the Community unless the proper import duties are paid, HAS ADOPTED THIS REGULATION : Article 1 1 . Member States may authorize exemption from import duties for products listed in Annex II to the Treaty , sold or distributed on board slyps which have left a Community port and are returning to a Community port without calling at a port outside the customs territory of the Community, where these products ,  were , at the. time of their exportation from the Community, the subject of export customs formalities with a view to obtaining refunds or other amounts granted on exportation within the framework of the common agricultural policy , or  were not , at the time of their delivery on board ship , covered by either of the situations provided for in Article 9 ( 2 ) of the Treaty. Whereas Council Regulation (EEC) No -1544/ 69 of 23 July 1969 on the tariff treatment applicable to goods contained in travellers ' personal luggage ( 2 ) provided for Community arrangements for relief from duty covering passenger traffic between third countries and the Community ; Whereas this Regulation does not apply to goods imported following a voyage from a Member State on a ship -which has not called at a port within the customs territory of a third country ; Whereas Council Regulation (EEC) No '1818 /75 of 10 July 1975 on the agricultural levies , compensatory amounts and other import charges applicable to agricultural products and to certain goods resulting from their processing, contained in travellers ' personal baggage ( 3 ) extended the scope of Regulation (EEC) No 1544/69 to agricultural levies and other import charges provided for under the common agricultural policy or under arrangements laid down under Article 235 of the Treaty and which apply only to certain goods resulting from the processing of agricultural products ; Whereas experience has shown that Community agricultural products which have benefited from export refunds and agricultural products coming from third countries have been sold or distributed on board ships which have left a Community port and are returning to a Community port without calling at a port outside the customs territory of the Community, 2 . Where Member States make use of the option referred to in paragraph 1 , the exemption shall be limited to the following quantities per traveller :  one kilogram of butter,  one kilogram of cheese ,  one kilogram of meat, including prepared or preserved meat and sausages ,  two litres of wine, including sparkling and liqueur wine,  a total of two kilograms of other products listed in Annex II to the Treaty . (!) OJ No C 83 , 4 . 4 . 1977, p. 33 . ( 2 ) OJ No L 191 , 5 . 8 . 1969 , p. 1 . ( 3 ) OJ No L 185 , 16. 7. 1975 , p. 3 . 31 . 12 . 77 Official Journal of the European Communities No L 358 /3 Article 3 As necessary, the detailed rules for the implementation of this Regulation shall'be adopted in accordance with the procedure laid down in Article 26 of Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ( 1 ), as last amended by Regulation (EEC) No 2560/77 ( 2 ) or, as the case may be, in the corresponding Articles of the other Regulations on the common organization of agricultural markets . 3 . Paragraph 2 shall apply only to products contained in travellers ' personal baggage and provided it can be shown that such imports : ( a ) take place occasionally and ( b ) consist exclusively of products for the personal or family use of the travellers , or: of products intended as gifts . 4 . Member States ¢ making- use of the option referred to in paragraph 1 shall inform the Com ­ mission thereof. Article 2 For the purposes of this Regulation ' import duties ' means customs duties and charges having equivalent effect as well as agricultural levies and other import charges applied under the common agricultural policy . Article 4 This Regulation shall enter into force on 1 February 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 20 December 1977. For the Council The President J. CHABERT (!) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) OJ No L 303 , 28 . 11 . 1977, p. 1 .